EXHIBIT “F”
                                        PUBLIC SCHOOL 23
  Paul Proscia, Principal                                                           Renee Mazza,        Assistm11 Principnl


 The   Rirhmonr/101111         Srhoo/                                                      l'lwm.•: (718) .Y.'i/-1 JS,-j
       .'10 1\•:wi-l;. Sm·et                                                                 F:ix: (i18) 66i--J.'U8
Staten Islam/, /Veil" York } O:f()(i                                                               ps23r.or~




                                                 Grievance Decision
Februar)' 28, 2018

Via Email to MYalvo2@schools.nyc.gov and Union Representative Sean Rotlowitz srotkowitz@uft.om

Michele Valvo
Paraprofessional
File #2572842
OSI Case# 18-00754X


Dear Ms. Valvo:

You filed a grievance on February 13. 2018, claiming that you were improperly tcnninated . I held a meeting at
the Michael J. Petrides Complex with you, your union representative Sean Rotkowitz, and Assistant Principal
Renee Mazza, on February 26, 2018, to discuss your grievance.

Afrer hearing your grievance, I condude that due to the severity of your actions on January 25, 2018 (the basis of
your termination) when you yelled and screamed at a mostly nonverbal student with autism, pulled him by his
ann, forcibly pushed him into the seat at the lunch table and then shoved his legs under the table and continued to
belittle and embam1ss him by yelling and screaming at him in an aggressive and angry tone of voice, your
termination was proper and warranted.

Based on the above, your grievance is denied as you have failed to demonstrate that the cited article was violated.


Sincerely.
 /? / 1 ,.--J
,~(  I. / -~ i --
Paul J. rPo'scia, Principal- PS 23
        , /'
        l_/

I have received this decision.


              Employee's Signature                                    Date
